Citation Nr: 0929466	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  03-11 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to May 
1963 and from April 1964 to April 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim for service connection for PTSD.  
This case was previously before the Board in January 2005, at 
which time it was remanded for additional development of the 
record.  As the requested actions have been accomplished, the 
case is again before the Board for appellate consideration.


FINDING OF FACT

The preponderance of the evidence fails to establish that the 
Veteran suffers from PTSD as a result of service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In a February 2003 letter, issued prior to the rating 
decision on appeal, and in a February 2005 letter, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, service personnel records, private and VA 
medical records, VA examination reports, and statements from 
the Veteran's wife and daughter.

The appellant was notified and aware of the evidence needed 
to substantiate this claim, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by providing argument and evidence regarding 
his claim.  Thus, the Veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that a 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, a 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

If, however, a veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  See 
Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The 
veteran's testimony alone cannot establish the occurrence of 
a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

The evidence supporting the Veteran's claim includes his 
statements and some of the medical evidence of record.  The 
record reflects that the Veteran served in Vietnam, and that 
his military occupational specialty was special radio 
operator.  

In May 2002, a private social worker indicated that the 
Veteran had been self-referred in March 2002.  His presenting 
symptoms included recurrent nightmares of war scenes, 
intrusive recollections flashbacks, social isolation, sleep 
disturbance, irritability, anger outbursts and 
hypervigilance.  The examiner indicated that the Veteran had 
suppressed thoughts of the war for some time, but had 
suffered from these symptoms for several years.  He concluded 
that the diagnosis was PTSD, chronic, with delayed onset.  

A private physician related in December 2002 that the Veteran 
reported he had been depressed after Vietnam.  He had 
nightmares and flashbacks of Vietnam.  The stressors and 
precipitating factors included Vietnam.  The diagnoses 
include PTSD, major depression and dysthymia.

In December 2002, a VA physician noted he had seen the 
Veteran about every two to three months since August 2001.  
He also had many impromptu office visits and telephone 
conversations with the Veteran.  In addition, he had reviewed 
the VA computerized medical records and read his self-
published novel, which was characterized as semi-
autobiographical.  Thus, the examiner believed he had 
adequate data to support the diagnosis of PTSD.  He said the 
Veteran had a series of experiences in Vietnam in which his 
own life was threatened; he was helpless to stop the 
witnessed deaths of several comrades; he killed others during 
hand-to-hand combat; and he ordered bombing strikes that 
resulted in the deaths of Vietnamese women and children which 
he directly observed.  The examiner related that the 
Veteran's descriptions of these events had consistently 
included fear, helplessness, and horror as primary emotional 
responses.  He maintained that the Veteran seemed to 
persistently re-experience these events.  He believed that 
the Veteran did not appear to be manufacturing the symptoms.  
He opined that the symptoms had been present for years, and 
that the Veteran suffered from service-connected PTSD.  

Another private physician wrote in February 2003 that he had 
seen the Veteran several times since the initial visit in 
August 2001, and that the Veteran had complained at all times 
of the same problem.  The Veteran reported he did not feel 
well, that he had headaches, abdominal pain and back pain.  
In addition, the examiner noted the Veteran had multiple 
complaints mostly related to his anxiety and depression, 
which was long-term.  The Veteran gave a history that this 
had developed in service, and had been intermittent since 
then.  The examiner concluded that the Veteran's biggest 
problems were PTSD, depression and anxiety.  

In June 2003, a private physician stated that he had seen the 
Veteran for a psychiatric consultation when he had been 
hospitalized for an unrelated condition.  The examiner said 
that the Veteran suffered from PTSD due to his combat 
experiences in service, with symptoms including vivid 
nightmares.  

Another private psychiatrist related in a statement received 
in July 2003 that she had treated the Veteran since February 
of that year.  She diagnosed PTSD, and had prescribed 
medication.  

The Veteran has described several incidents that he asserts 
constitute stressors that resulted in PTSD.  When evaluated 
by a VA psychologist in September 2001, the Veteran reported 
that he volunteered for an assignment in December 1965.  He 
was apparently ashore with a jeep and three pieces of 
classified equipment.  He states that he heard something, and 
was fired upon.  He then fired back.  Another incident 
occurred after he was put in charge of direction finding 
teams in the summer of 1966.  He had to deliver code books 
and said that snipers came after them.  He maintained that he 
called in artillery one time and there was an explosion about 
200 yards away.  He claimed he saw bodies all over, heard 
some people wailing, and did not know if anyone had survived.  

The Veteran asserted that on another occasion, he was 
protecting an artillery detachment when some North Vietnamese 
came running at him.  He stated that 
he tore one person in half and that his unit killed 76 of the 
enemy, and some Americans were wounded.  He also says that he 
loaded dead bodies on a reconnaissance mission.  While 
loading the last body, its eyes opened.  The 
Veteran was pulling the body up and the soldier on the ground 
was shot.  He insisted that if that guy had not been there, 
he would have been hit in the chest.  Another incident 
involved him being stabbed in the back of the hand by the 
enemy.  He claims that he was seen by a corpsman to get his 
hand fixed.  He described being involved in a lot of hand to 
hand combat.  He related that he killed women and children.  
The diagnostic impressions included rule out PTSD.

The Veteran submitted a stressor statement in January 2002.  
He described some of the same incidents he reported to the VA 
psychologist in September 2001.  He also mentioned that he 
saw his commanding officer when he was stationed at Fort 
Meade after returning from Vietnam.  He said the officer 
asked him why he was not wearing the medals he had been 
awarded, and he responded that he never got them.  The 
Veteran claimed that the officer committed suicide that 
night, and he feels he could have prevented it.  

The Veteran related that on another occasion, he started a 
jeep and a spark started streaming from under the dash board.  
He looked and a grenade had been set to go off.  He grabbed 
it and threw it away.  Finally, the Veteran indicated that, 
while he was on a search and destroy mission in September or 
October 1965, [redacted] was killed.  

In February 2003, the Veteran's spouse (who apparently died 
in 2005) related that when she first married the Veteran 16 
years earlier, he told her not to walk up quietly behind him 
and that he always sat where he could see everything.  She 
added that he fights in his sleep.  

In a July 2003 statement, the Veteran's daughter recall 
hearing the Veteran scream in his sleep on many occasions, as 
far back as when she was five years old in 1975.  He would 
wake up in his closet and not know where he was.  This 
occurred because he was having nightmares about the war and 
acting it out in his sleep.  

The evidence against the claim includes the service treatment 
records and the post-service medical evidence of record.  The 
Board notes that the service treatment records are negative 
for complaints or findings concerning PTSD.  A psychiatric 
evaluation on the separation examination in March 1968 was 
normal.  It is also significant to point out that while the 
Veteran has alleged that he received treatment during service 
for a stab wound to the hand, the separation examination 
reveals that the upper extremities were normal, and there was 
no indication of a scar of the hands.  

The Veteran was afforded psychological testing by the VA in 
September 2001.  The examiner commented that the test results 
were not valid.  The testing profile indicated that the 
Veteran might be deliberately trying to present himself in an 
unfavorable light or exaggerating his symptoms as a plea for 
help.  She concluded that given the overdramatization of the 
Veteran's self-report and his symptom presentation, it 
appeared that his presentation was best described as 
factitious disorder.  The diagnostic impressions were 
factitious disorder with predominantly psychological signs 
and symptoms; dysthymic disorder; and narcissistic 
personality disorder.  The examiner added that given the 
inconsistent presentation of his combat history, there did 
not appear to be any verifiable or credible stressors, and 
that, therefore, a diagnosis of PTSD was not offered.  She 
further noted that the Veteran appeared to have enduring 
personality traits that might account for his interpersonal 
problems and functioning.  

On VA psychiatric examination in February 2003, the Veteran 
claimed he had served in a secret organization in Vietnam, 
but he could not offer any kind of information concerning 
what organization, outfit or part of the service the unit was 
attached to.  He went on at length describing "black 
operations" behind enemy lines that involved setting up 
equipment for intercepting radio signals and for verifying 
where enemy infantry units were.  He asserted he saw many of 
his friends killed or wounded inaction, but he could not 
provide the names, where the events took place, or when they 
occurred.  He confessed to killing a pregnant woman and an 
entire family because someone stole gasoline.  He stated that 
when he told his Major that he did these things the way he 
did, the Major committed suicide.  The examiner commented 
that the Veteran's entire story appeared to be exaggerated, 
fanciful and extreme in its narcissism.  He noted that the 
Veteran was not able to provide specific contextual 
information that would allow for reasonable verification.  
Psychological testing was done as part of the evaluation, and 
the examiner indicated that the results showed significant 
exaggeration of symptoms.  Following a mental status 
evaluation, the diagnostic impressions were major depressive 
disorder; and mixed personality disorder with narcissistic 
and histrionic suspects very apparent.  The examiner noted 
this was based on a review of the claims folder.  The 
examiner concluded that the Veteran did not meet the 
diagnostic criteria for PTSD either in terms of a specific 
identified stressor or symptom presentation.  

The Veteran was afforded another VA psychiatric examination 
by a different examiner in May 2009.  He essentially 
described the stressors he has previously mentioned.  He also 
noted that [redacted] had been a war correspondent, and 
related that he had tried to help her until medics arrived.  
He added that afterward, his unit killed more than 70 men at 
the nearby North Vietnamese Army artillery base, and that he 
was upset to view their remains afterward.  He stated that 
seeing the bodies humanized them to him.  The examiner 
indicated that he reviewed the claims folder.  He stated that 
the Veteran's reported traumas had little information that 
could be used to confirm them.  While the correspondent's 
death would meet the stressor criterion, the examiner 
commented that there was no nexus between the Veteran's 
stressors and his current functioning.  Based on the clinical 
interview, the Veteran's diminished interest and 
participation in significant activities, feelings of 
detachment from others, poor concentration are manifestations 
of major depression, and not from PTSD.  The diagnoses were 
major depressive disorder, chronic and personality disorder, 
not otherwise specified.  The Board points out that the 
Veteran had not reported the death of [redacted] to any 
medical provider who diagnosed PTSD.  

The Board recognizes that there are conflicting opinions of 
record as to whether the Veteran has PTSD.  An evaluation of 
the probative value of a medical opinion is based on the 
medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusions reached.  The credibility and weight to 
be attached to such opinions are within the providence of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In reviewing 
the medical evidence, the Board is "certainly free to 
discount the credibility of [a] physician's statement.  
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualification and analytical 
finding, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Court 
has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177 (180) (1995).  See 
also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  

In this case, the Board places greater weight on the opinions 
of the VA examiners that were predicated on a complete review 
of the medical records, which included psychological testing.  
The Board emphasizes that both VA psychiatric examinations 
conducted have failed to diagnose PTSD.  The May 2009 VA 
examiner observed that the practitioners who had diagnosed 
PTSD did not document a trauma history that could be 
confirmed.  This includes the December 2002 statement from 
the VA physician.  The Board concludes, accordingly, that the 
preponderance of the evidence is against the claim for 
service connection for PTSD.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


